Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,683,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,683,543 B2 meets all of the limitations of claim 1 of the instant application.


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,683,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,683,543 B2 meets all of the limitations of claim 2 of the instant application.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,683,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 10,683,543 B2 meets all of the limitations of claim 3 of the instant application.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,683,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 10,683,543 B2 meets all of the limitations of claim 1 of the instant application.


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,683,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 .


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,683,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,683,543 B2 meets all of the limitations of claim 6 of the instant application.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,683,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 10,683,543 B2 meets all of the limitations of claim 7 of the instant application.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,683,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 10,683,543 B2 meets all of the limitations of claim 8 of the instant application.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,683,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 10,683,543 B2 meets all of the limitations of claim 9 of the instant application.  Note that the limitation “a surface configured to support a membrane between the working electrode and the counter electrode such that the membrane is electrically coupled with the capacitor; . . . .[italicizing by the Examiner]” is implied by the following in claim 8 of U.S. Patent No. 10,683,543 B2

    PNG
    media_image1.png
    532
    428
    media_image1.png
    Greyscale



Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,683,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 10,683,543 B2 meets all of the limitations of claim 10 of the instant application.  Note that the limitation “a surface configured to support a membrane between the working electrode and the counter electrode such that the membrane is electrically coupled with the capacitor; . . . .[italicizing by the Examiner]” is implied by the following in claim 9 (through claim 8 from which it depends) of U.S. Patent No. 10,683,543 B2

    PNG
    media_image1.png
    532
    428
    media_image1.png
    Greyscale


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,683,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 10 of U.S. Patent No. 10,683,543 B2 meets all of the limitations of claim 11 of the instant application.  Note that the limitation “a surface configured to support a membrane between the working electrode and the counter electrode such that the membrane is electrically coupled with the capacitor; . . . .[italicizing by the Examiner]” is 

    PNG
    media_image1.png
    532
    428
    media_image1.png
    Greyscale



Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,683,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 10,683,543 B2 meets all of the limitations of claim 12 of the instant application.  Note that the limitation “a surface configured to support a membrane such that the membrane is electrically coupled with the capacitor; . . . .[italicizing by the Examiner]” is implied by the following in claim 8 of U.S. Patent No. 10,683,543 B2

    PNG
    media_image1.png
    532
    428
    media_image1.png
    Greyscale


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,683,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 11 of U.S. Patent No. 10,683,543 B2 meets all of the limitations of claim 13 of the instant application.  Note that the limitation “a surface configured to support a such that the membrane is electrically coupled with the capacitor; . . . .[italicizing by the Examiner]” is implied by the following in claim 11 (through claim 8 from which it depends) of U.S. Patent No. 10,683,543 B2

    PNG
    media_image1.png
    532
    428
    media_image1.png
    Greyscale



Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,683,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
such that the membrane is electrically coupled with the capacitor; . . . .[italicizing by the Examiner]” is implied by the following in claim 12 (through claim 8 from which it depends) of U.S. Patent No. 10,683,543 B2

    PNG
    media_image1.png
    532
    428
    media_image1.png
    Greyscale




Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,683,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 13 of U.S. Patent No. 10,683,543 B2 meets all of the limitations of claim 15 of the instant application.  Note that the limitation “a surface configured to support a membrane between the working electrode and the counter electrode such that the membrane is electrically coupled with the capacitor; . . . .[italicizing by the Examiner]” is implied by the following in claim 13 (through claim 8 from which it depends) of U.S. Patent No. 10,683,543 B2

    PNG
    media_image1.png
    532
    428
    media_image1.png
    Greyscale


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,683,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 15 of U.S. Patent No. 10,683,543 B2 meets all of the limitations of claim 16 of the instant application.  Note that the limitation “a surface configured to support a membrane between the working electrode and the counter electrode such that the membrane is electrically coupled with the capacitor; . . . .[italicizing by the Examiner]” is implied by the following in claim 15 of U.S. Patent No. 10,683,543 B2

    PNG
    media_image2.png
    536
    469
    media_image2.png
    Greyscale



Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,683,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 14 of U.S. Patent No. 10,683,543 B2 meets all of the limitations of claim 17 of the instant application.  Note that the limitation “a surface configured to support a membrane between the working electrode and the counter electrode such that the membrane is electrically coupled with the capacitor; . . . .[italicizing by the Examiner]” is implied by the following in claim 14 (through claim 8 from which it depends) of U.S. Patent No. 10,683,543 B2

    PNG
    media_image1.png
    532
    428
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites the limitation "the ADC" in line 10.  There is insufficient antecedent basis for this limitation in the claim.



Relevant Prior Art

The closest prior art that the Examiner is aware of is an article by Goldstein et al., which was discussed in detail in parent application 16/186,904, in the Non-Final Office Action mailed on August 20, 2019, pages 12-16.  However, unlike the claims it was used to reject in the parent application where formation of a membrane in a nanopore sequencing device is to be detected, in the claims in application 16/892212 thinning of a membrane in a nanopore sequencing device is to be detected.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             December 29, 2021